IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JOHN S. STOWE,
Plaintiff,
1:18CV121

ANDREW SAUL,
Commissioner of Social Security,!

Defendant.

Nee NY NN ON NN

MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

Plaintiff John Stowe (“Plaintiff’) brought this action pursuant to Section 205(g) of the
Social Security Act (the “Act”), as amended (42 U.S.C. § 405(g)), to obtain judicial review of a
final decision of the Commissioner of Social Security denying his claim for Disability
Insurance Benefits (“DIB”) under Title II of the Act. The parties have filed cross-motions
for judgment, and the administrative record has been certified to the Court for review.
I. PROCEDURAL HISTORY

Plaintiff protectively filed his application for DIB on January 21, 2014, alleging a
disability onset date of December 31, 2012. (Tr. at 12, 187-93.)? His claim was denied initially:

(Tr. at 88-107, 127-30), and that determination was upheld on reconsideration (Ir. at 108-26,

 

1 Andrew Saul became Commissioner of Social Security on June 17, 2019. Pursuant to Rule 25(d) of the Federal
Rules of Civil Procedure, Andrew Saul should be substituted for Nancy A. Berryhill as the Defendant in this
suit. No further action need be taken to continue this suit by reason of the last sentence of section 205(g) of
the Social Security Act, 42 U.S.C. § 405(9).

? Transcript citations refer to the Administrative Record [Doc. #7].
133-36). Thereafter, Plaintiff requested an administrative hearing de novo before an
Administrative Law Judge (“ALJ”). (T'r. at 137-38.) Plaintiff attended the subsequent heating
on Januaty 26, 2017, along with his non-attorney representative and an impattial vocational
expett. (It. at 12.) The ALJ ultimately concluded that Plaintiff was not disabled within the
meaning of the Act. (Ir. at 25.) On December 22, 2017, the Appeals Council denied Plaintiff's
request for review of the decision, thereby making the AL]’s conclusion the Commissioner’s
final decision for putposes of judicial review. (Tr. at 1-5.)
Il. LEGAL STANDARD

Federal law “authorizes judicial review of the Social Security Commissionet’s denial of
social security benefits.” Hines v. Barnhart, 453 F.3d 559, 561 (4th Cit. 2006). However, “the
scope of [the] teview of [such an administrative] decision . . . is extremely limited.” Frady v.
Hattis, 646 F.2d 143, 144 (4th Cir. 1981). “The courts ate not to try the case de novo.”
Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974). Instead, “a reviewing court must
uphold the factual findings of the ALJ [underlying the denial of benefits] if they are supported
by substantial evidence and wete reached through application of the correct legal standard.”
Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (internal brackets omitted).

“Substantial evidence means ‘such televant evidence as a reasonable mind might accept
as adequate to support a conclusion.” Hunter v. Sullivan, 993 F.2d 31, 34 (th Cir. 1993)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “It consists of more than a mete
scintilla of evidence but may be somewhat less than a preponderance.” Mastro v. Apfel, 270

F.3d 171, 176 (4th Cir. 2001) (internal citations and quotation marks omitted). “If there is
evidence to justify a refusal to direct a verdict were the case before a jury, then there is

substantial evidence.” Hunter, 993 F.2d at 34 (internal quotation marks omitted).

 

“In reviewing for substantial evidence, the court should not undertake to re-weigh
conflicting evidence, make credibility determinations, ot substitute its judgment for that of the
[ALJ].” Mastro, 270 F.3d at 176 (internal brackets and quotation marks omitted). “Whete
conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
ALJ’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a correct application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996).

In undertaking this limited review, the Court notes that in administrative proceedings,
“Tal claimant for disability benefits bears the burden of proving a disability.” Hall v. Hartis,
658 F.2d 260, 264 (4th Cir. 1981). In this context, “disability” means the “inability to engage
in any substantial gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to tesult in death or which has lasted ot can be expected

to last for a continuous petiod of not less than 12 months.” Id. (quoting 42 U.S.C.

§ 423d) 1) (A)?

 

3 “The Social Security Act comprises two disability benefits programs. The Social Security Disability Insurance
Program ... provides benefits to disabled persons who have contributed to the program while employed. The
Supplemental Security Income Program . . . provides benefits to indigent disabled persons. The statutory
definitions and the regulations . . . for determining disability governing these two programs are, in all aspects
relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1 (internal citations omitted).
“The Commissioner uses a five-step process to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 C.F.R. §§ 404.1520(a)4); 416.920(a)(4)). “Under this process, the
Commissioner asks, in sequence, whether the claimant: (1) worked during the alleged period
of disability; (2) had a severe impairment; (3) had an impairment that met or equaled the
requirements of a listed impairment; (4) could return to her past relevant work; and (5) if not,
could perform any other work in the national economy.” Id.

A. finding adverse to the claimant at any of several points in this five-step sequence
fotecloses a disability designation and ends the inquiry. For example, “[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
working, benefits are denied. The second step determines if the claimant is ‘severely’ disabled.
If not, benefits are denied.” Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

On the other hand, if a claimant carties his or her butden at each of the first two steps,
and establishes at step three that the impaitment “equals or exceeds in severity one or more
-of the impairments listed in Appendix I of the regulations,” then “the claimant is disabled.”
Mastro, 270 F.3d at 177. Alternatively, if a claimant clears steps one and two, but falters at
step three, ie., “[i]f a claimant’s impairment is not sufficiently severe to equal or exceed a listed
impairment, the ALJ must assess the claimant’s residual function[al] capacity (RFC’).” Id. at

179.4 Step four then requires the AL] to assess whether, based on that RFC, the claimant can

 

4 REC is a measutement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453.F.3d
at 562 (noting that pursuant to the administrative regulations, the “RFC is an assessment of an individual’s
ability to do sustained work-related physical and mental activities in a work setting on a regular and continuing
basis... [which] means 8 hours a day, for 5 days a week, or an equivalent work schedule” (aternal emphasis
and. quotation marks omitted)). The RFC includes both a “physical exertional or strength limitation” that
assesses the claimant’s “ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (mental, sensory, or skin impairments).” Hall, 658 F.2d at 265. “RFC is to be

4
“perform past relevant work”; if so, the claimant does not qualify as disabled. Id. at 179-80.
However, if the claimant establishes an inability to return to prior work, the analysis proceeds
to the fifth step, which “requites the Commissioner to prove that a significant number of jobs
exist which the claimant could perform, despite [the claimant’s] impairments.” Hines, 453
F.3d at 563. In making this determination, the AL] must decide “whether the claimant is able
to perform other work considering both [the claimant’s RFC] and [the claimant’s] vocational
capabilities (age, education, and past work experience) to adjust to a new job.” Hall, 658 P.2d
at 264-65. If, at this step, the Government cannot carty its “evidentiary burden of proving
that [the claimant] remains able to work other jobs available in the community,” the claimant

qualifies as disabled. Hines, 453 F.3d at 567.

 

Ill. DISCUSSION

In the present case, the ALJ found that Plaintiff had not engaged in “substantial gainful
activity” since December 31, 2012, his amended alleged onset date. Plaintiff therefore met his
burden at step one of the sequential evaluation process. At step two, the ALJ further
determined. that Plaintiff suffered from the following severe impairments:

. post-traumatic stress disorder (PTSD); depressive disorder; anxiety; lumbar
degenerative disc disease; arthritis; and diabetes[.]

(Ir. at 14.) The AL] found at step three that none of these impairments, either individually or

in combination, met ot equaled any disability listing. (Tr. at 15-16.) Therefore, the ALJ

 

determined by the ALJ only after [the ALJ] considers all relevant evidence of a claimant’s impairments and any
related symptoms (¢.g., pain).” Hines, 453 F.3d at 562-63.
assessed Plaintiffs RFC and determined that he could perform medium work with the
following additional limitations:

He is limited to no more than frequent stooping, balancing, kneeling, crouching,

and crawling; occasional climbing of ramps and stairs; no climbing of ladders,

topes, ot scaffolds; occasional reaching overhead; simple, routine, and repetitive

tasks; can maintain attention and concenttation for two hour segments but not

longer; he is limited to work at a non-production pace with occasional contact

with the public; not more than frequent contact with coworkers and supetvisots

but no work involving shared tasks; and work in a stable work setting (no

changes in the location of the worksite and only occasional changes in the work

station).
(Tr. at 16-17.) Based on this determination and the testimony of a vocational expert, the ALJ
determined at step four of the analysis that Plaintiffs past relevant work exceeded his RFC.
(Tr. at 24.) However, the AL] found at step five that, given Plaintiffs age, education, work
expetience, RFC, and the testimony of the vocational expert as to these factors, he could
perform other jobs available in the national economy. (Ir. at 24-25.) Therefore, the ALJ
concluded that Plaintiff was not disabled under the Act. (Tr. at 25.)

Plaintiff now taises three challenges to the ALJ’s decision. With respect to the AL]’s
RFC assessment, Plaintiff contends that the ALJ both (1) failed to properly weigh the Veterans
Administration’s (“VA”) Disability Rating, and (2) failed to explain how he determined that
Plaintiff is able to maintain attention and concenttation for two-hour segments. (Pl’s Br. [Doc.
#10] at 14, 23.) Plaintiff further argues that, at step five of the sequential analysis, the ALJ
failed to resolve appatent conflicts between the vocational expert testimony and the Dictionary

of Occupational Titles (SDOT”). (Id. at 18.) After careful consideration, the Court agrees that

substantial evidence fails to support the ALJ’s determination at step five and that remand is
tequited. Given that determination, the Court need not address the additional issues raised by
Plaintiff.

In challenging the AL]’s reliance on the vocational expert’s testimony at step five of
the sequential analysis, Plaintiff contends that the vocational expert’s testimony conflicted with
the DOT, but that the AL] failed to obtain a reasonable explanation for the conflict. In
Peatson v. Colvin, 810 F.3d 204 (4th Cir. 2015), the Fourth Circuit clarified the steps an AL]
must take to identify and resolve apparent conflicts between a vocational expert’s testimony
and the DOT. Specifically, the Fourth Circuit held that, if an expert’s testimony apparently
conflicts with the DOT’, the expert’s testimony can only provide substantial evidence to
support the AL]’s decision if the ALJ received an explanation from the expert explaining the
conflict and determined both (1) that the explanation was reasonable and (2) that it provided
a basis for relying on the expert’s testimony rather than the DOT. Peatson, 810 F.3d at 209-
10; see also Rholetter v. Colvin, 639 F. App’x 935, 938 (4th Cir. 2016).

In the instant case, Plaintiff contends that the vocational testimony on which the ALJ
relied at step five of the sequential analysis conflicted with the DOT as to all of the identified
jobs. Specifically, the ALJ identified three representative jobs available in the national
economy that Plaintiff could perform: Campground Attendant (329.683-010), Laundry
Worker II 361.685-018), and Porter, Used-Car Lot (915.687-022). (Ir. at 25.) Plaintiff
correctly notes that the jobs of Porter and Lauridty Worker require constant and frequent
reaching, respectively, thereby conflicting with the AL]J’s finding that Plaintiff could perform
no mote than occasional overhead reaching. (Pl.’s Br. at 17.) The DOT does not directly

addtess overhead reaching, but instead addresses only general reaching requirements for each
job. The ALJ asked the vocational expert generally whether her “testimony [was] consistent
with the DOT and [its] companion publications,” but Defendant concedes that the ALJ never

questioned the expert, in accordance with Peatson, for explanation regarding the apparent

 

conflict between occasional overhead reaching and the reaching requited to perform the jobs
of Laundry Worker and Porter, as reflected in the DOT. Defendant therefore concedes that
the AL] erred as to these two jobs. (Def.’s Br. [Doc. #12] at 16.)

However, Defendant contends that “this error is harmless as one job identified by the
vocational expert, that of a campground attendant, remains.” (Def.’s Br. at 16.) Plaintiff
countets that the job of Campground Attendant apparently conflicts with his limitations to (1)
simple, routine, repetitive tasks and (2) work in a stable work setting with no changes in the
location of the workplace and only occasional changes in the work station. (PL’s Br. at 18.)
In particular, Plaintiff cites the extremely vatied duties set out in the DOT description of a
Campground Attendant as evidence that such a job would, by definition, require changes in
wotk station in excess of his RFC. In pertinent part, a Campground Attendant

[plerforms general maintenance on facilities and grounds at recreational camp

ot patk: Operates riding lawn mower to mow grass. Checks buildings and

furnishings, repairs minor damage, using handtools, and reports major repair

needs to DIRECTOR, CAMP (social ser.). Replaces light bulbs. Carries and

places supplies in storage areas. Cleans swimming pool, using vacuum cleaner

and scrub brushes. Measures and pours chemicals into pool watet to maintain

chemical balance. Performs minor repairs to dock, and keeps lakefront

swimming atea clean and free from hazards. Drives truck to pick up trash and
gatbage for delivery to central atea.
DICOT 329.683-010, 1991 WL 672797. In short, it appears that a Campground Attendant

could be required to perform job duties at some combination of at least half a dozen different

work stations, including a lake, a pool, a dock, a field(s), one or more buildings, and a truck.
While it is certainly possible that changes between these stations may be “occasional” during
the course of any given workday, defined as “occurring from very little up to one-third of the
time,” SSR 83-10, 1983 WL 31251, at *5, neither the vocational expert nor the ALJ ditectly
addressed this issue.>

Ultimately, the Court need not resolve whether this creates an appatent unresolved
conflict between the testimony and the DOT, because a further review of the requirements
for a Campground Attendant reveals that the job also involves occasional climbing. This
requitement appeats to be in conflict with PlaintifPs RFC restriction to “no climbing of
ladders, ropes, or scaffolds.” (See Tr. at 16); DICOT 329.683-010, 1991 WL 672797. As with
the reaching requitements discussed above, the DOT identifies climbing as a single activity.
It does not distinguish between climbing ramps and stairs, which Plaintiff can do occasionally,
and climbing ladders, ropes, or scaffolds, which he cannot do at all. Moreover, the AL] never
questioned the expert at all, let alone in accordance with Peatson, regarding this apparent
conflict. Accordingly, the Court finds that substantial evidence fails to support the ALJ’s
determination at step five of the sequential analysis.

IT IS THEREFORE RECOMMENDED that the Commissioner’s decision finding

no disability be REVERSED, and that the matter be REMANDED to the Commissioner

 

° The ALJ asked the expert, in general, whether her testimony was consistent with the DOT, and the vocational
expert answered as follows:
Well, the DOT doesn’t deal with some of these work-telated functions such as being off task,
particularly concentration specifically. Team work or—or sharing or changes in the work
stations and the like. Specifically the direction with others whether it’s the public or coworkers
and supervisors, whether it’s a non-production pace. Those ate—I believe those ate the—I
believe those are the ones that—I’ve used my own observation on training, my experience and
teseatched many of those questions.

(Ir. at 67.) Despite this rather unclear response, the ALJ asked no further questions of the vocational expert.
under sentence four of 42 U.S.C. § 405(g). Defendant’s Motion for Judgment on the Pleadings

[Doc. #11] should be DENIED, and Plaintiffs Motion for Judgment Reversing the

Commissioner [Doc. #9] should be GRANTED to the extent set out herein. However, to

the extent Plaintiff seeks an immediate award of benefits, that request should be denied.
This, the 26 day of August, 2019.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

10
